Exhibit 10.4

NONQUALIFIED STOCK OPTION AGREEMENT

(DIRECTORS)

This Agreement is made and entered into as of                      (“Date of
Grant”) between Scripps Networks Interactive, Inc. (“Company”) and
                             (“Grantee”).

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the parties agree as follows:

1. The Company delivers to the Grantee a Nonqualified Stock Option to purchase
             Class A Common Shares (the “Shares”) of the Company (the “Option”).
The Option is subject to the terms and conditions herein set forth and to the
terms and conditions of the Company’s 2008 Long-Term Incentive Plan (the
“Plan”).

2. Unless and until terminated or forfeited as provided herein or in the Plan,
the Option shall become exercisable from                      until its
expiration date on                     , during which period the Grantee may
exercise all or part of the Option provided that each exercise is for at least
50 Shares (the “Minimum Exercise”).

3. The exercise price of the Shares shall be $             per share, the
Closing Price on the Date of Grant.

4. The Option shall expire at midnight on                     , unless sooner
terminated, forfeited or modified under a provision of this Agreement or the
Plan.

5. The Option may not be exercised by anyone other than the Grantee or Grantee’s
guardian or legal representative during Grantee’s lifetime. In the event of
Grantee’s death, the Option may be exercised by the executor or administrator of
the Grantee’s estate or, if no executor or administrator has been appointed, by
the successor or successors in interest determined under the Grantee’s will or
under the applicable laws of descent and distribution. Except as otherwise
provided herein or in the Plan, the Option may not be transferred, assigned,
encumbered or alienated in any way by the Grantee and any attempt to do so shall
render the Option and any unexercised portion thereof, at the discretion of the
Company, null, void and unenforceable.

6(a). To the extent that the Option becomes exercisable in accordance with
Section 2, and subject to the Minimum Exercise, it may be exercised in whole or
in part by delivering to the Company or the Company’s representative written
notice of exercise specifying the number of Shares to be purchased. Such notice
shall be accompanied by: 1) cash or a check in payment of the option exercise
price, or; 2) delivery of previously acquired Shares that are not restricted,
which will be valued at their Closing Price on the exercise date in payment of
the option exercise price, or; 3) a combination of cash or check and such Shares
in payment of the option exercise price.



--------------------------------------------------------------------------------

6(b). Subject to the Minimum Exercise, the Option may also be exercised in whole
or in part by giving an irrevocable notice of exercise to the Company’s
brokerage representative. The date on which such notice is received by the
broker shall be the date of the exercise of the Option, provided that within
five business days of the delivery of such notice the funds to pay for exercise
of the Option are delivered to the Company by a broker acting on behalf of the
Grantee either in connection with the sale of the shares underlying the Option
or in connection with the making of a margin loan to the Grantee to enable
payment of the exercise price of the Option.

7. The Company shall, upon exercise of the Option pursuant to section 6(a) or
6(b), issue or cause to be issued to the Grantee (or Grantee’s executor or
administrator or other person entitled thereto), a stock certificate for the
number of Shares purchased thereby and/or to any broker acting on behalf of the
Grantee a stock certificate for the number of shares sold by such broker for the
Grantee. As an alternative to the Company issuing a stock certificate, the
Company may choose to have shares registered through an uncertificated share
registration system.

8. The Company may require, as a condition of the exercise of the Option, that
the Grantee sign such further documents as it reasonably determines to be
necessary or appropriate to assure compliance with Company policy and/or with
federal and applicable state securities laws.

9. The Grantee shall have no rights as a shareholder with respect to any of the
Shares until such Shares are issued to the Grantee. Nothing contained in this
Agreement shall confer upon the Grantee any right to be nominated for reelection
by the Company’s shareholders, or any right to remain a member of the Board of
Directors of the Company for any period of time, or at any particular rate of
compensation.

10. The terms and conditions contained in the Plan, as it may be amended from
time to time hereafter are incorporated into and made a part of this Agreement
by reference, as if the same were set forth herein in full and all provisions of
the Option are made subject to any and all terms of the Plan, as so amended. In
the event there is any conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. This Agreement and the
Plan contain the entire agreement and understanding of the parties with respect
to the subject matter contained in this Agreement, and supersede all prior
written or oral communications, representations and negotiations in respect
thereto.

11. Each capitalized term used, but not defined herein, shall have the meaning
assigned to it in the Plan.

12. This Agreement shall be governed by Ohio law.

13. The Grantee hereby consents and agrees to electronic delivery of any
documents that the Company may elect to deliver (including, but not limited to,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered under the Plan. The Grantee understands that, unless earlier revoked by

 

2



--------------------------------------------------------------------------------

the Grantee by giving written notice to the Company, this consent shall be
effective for the duration of the Agreement. The Grantee also understands that
he or she shall have the right at any time to request that the Company deliver
written copies of any and all materials referred to above at no charge. The
Grantee hereby consents to any and all procedures the Company has established or
may establish for an electronic signature system for delivery and acceptance of
any such documents that the Company may elect to deliver, and agrees that his or
her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature. The Grantee consents and agrees that any
such procedures and delivery may be effected by a third party engaged by the
Company to provide administrative services related to the Plan.

14. Subject to the terms of the Plan, the Compensation Committee of the Board
may modify this Agreement. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto. Notwithstanding the foregoing, no amendment of the Plan or this
Agreement shall adversely affect the rights of the Grantee under this Agreement
without the Grantee’s consent.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
behalf of its duly authorized officer as of the Date of Grant.

 

SCRIPPS NETWORKS INTERACTIVE, INC.

/s/ Kenneth W. Lowe

By:   Kenneth W. Lowe Its:   Chairman, President and Chief Executive Officer

 

Accepted by Grantee Name NAME – THIS AWARD MUST BE ACCEPTED BY YOU NO LATER THAN
             OR THIS AGREEMENT MAY BE CANCELLED BY THE COMPANY.

You may accept the award online or by telephone in accordance with the
procedures established by the Company and the Plan administrator. By accepting
your award in accordance with these procedures, you acknowledge that a copy of
the Plan, Plan Summary and Prospectus, and the Company’s most recent Annual
Report and Proxy Statement (the “Prospectus Information”) either have been
received by you or are available for viewing on the Company’s intranet site at
www.benefits.ml.com and consent to receiving this Prospectus Information
electronically, or, in the alternative, agree to contact Corporate Compensation
Manager at              to request a

 

3



--------------------------------------------------------------------------------

paper copy of the Prospectus Information at no charge. You also represent that
you are familiar with the terms and provisions of the Prospectus Information and
hereby accept the award on the terms and conditions set forth herein and in the
Plan. These terms and conditions constitute a legal contract that will bind both
you and the Company as soon as you accept the award as described above.

 

4